Title: From James Madison to Rufus King, 28 July 1801
From: Madison, James
To: King, Rufus


Sir,
Department of State Washington July 28th. 1801.
By the Treaty of peace, the mouth of the St. Croix is supposed to be in the Bay of Fundy. But as the Commissioners have in their decision settled the mouth of that River (called the Scoodiac) to be in Passamaquoddy Bay, at a place called Joe’s Point, it is left undetermined, to which nation the Islands in the last mentioned bay, and the passages thro’ them into the Bay of Fundy, belong. It appears to have been the intention of the two nations in adjusting their limits at the peace, to make navigable waters, where they were the boundary, common to both, by a divisional line, running thro’ the middle of their channels. Hence it is believed, that, if it be true that one of the passages, from the mouth of the river, intended as the St. Croix, into Fundy Bay, be seldom and imperfectly navigable, and the other constantly and compleatly so, it will be most conformable to the Treaty of Peace to establish it as the boundary. Supposing, on the other hand, that the treaty of peace should be literally executed, as far as practicable, and the line drawn from Joe’s point due Eastwardly, Great Britain would be excluded from both passages. At present it is believed, that the following description of the passage, to be settled as the boundary, would be satisfactory to both nations: “Beginning in the middle of the channel of the river St. Croix at its mouth, thence direct to the middle of the channel between Pleasant Point and Deer Island, thence thro’ the middle of the Channel between Deer Island on the east and North and Moose Island and Campo Bello Island on the west and South, and round the Eastern point of Campo Bello Island to the Bay of Fundy.” The other Western Channel has a bar across it, which is dry at low water.
These ideas are thrown out only for consideration. I shall probably have it in my power shortly to transmit you a commission to settle this point, with definitive instructions. Mean while you may break the business to the British Ministry, but without implicating any fixed mode of settlement.
Enclosed is a copy of a letter, written to me by a Mr. Hubbel, respecting his brother, who has been impressed into the British service, and who cannot obtain his discharge because he has received the bounty. Every enlistment of an impressed man ought to be considered as taking place thro’ duress. The Enlistment of our Citizens in belligerant service is also contrary to our laws, if not to the law of nations. Besides, while Great Britain maintains her right to take into her own, such of her subjects, as are under contract in foreign, service, we ask no more than reciprocity, in insisting on the liberation of our citizens who have engaged on board her vessels under any circumstances.
The enclosed papers respecting the proceedings had under the direction of the Secretary of the Treasury in consequence of the complaint made against the Collector of Plymouth by the Court of Admiralty in London, will evince the attention with which we search into collusive acts alleged against our officers, as the issue will satisfy the British Government that we have done justice on the occasion. You may communicate them, or such parts of them, as you think necessary, to the Ministry and to the Judge of the Court of Admiralty.
Other enclosed papers, communicated by the consul at the Cape of Good Hope, contain a complaint made against one of our private armed vessels for an outrage said to have been committed on a British Whaler. If you should hear of it from the British Government, you may say, in answer, that with the ratification of our Treaty with France, the Commissions of our private armed vessels become void, as in usage they are already inoperative; That the Executive could animadvert upon the case no farther than to revoke the commission; that to afford redress for the injury our courts are competent, but to obtain it there must be a legal prosecution set on foot, in which as it may partake of a criminal or civil quality, the party injured must be present to give his testimony or act as plaintiff.
If we could obtain a transfer of the records of West Florida, mentioned in the enclosed letter, to be deposited at whitehall, where they are probably useless, they would throw much light upon some of the titles in the Southern parts of the union, especially the Mississippi Territory. In pursuance of this idea, you may take a suitable opportunity of asking for them informally.
In illustration of the grievances under which our citizens have labored by groundless captures, I beg leave to refer you to a copy of a letter from Mr. Chandler Price of Philada. If it does not arrive too late for consideration before the fees to be allowed in prize causes are established, it may also have its use in presenting a view of the enormous amount of those heretofore received. With Sentiments of the highest respect I am Sir, Your Most Ob. hbl st
James Madison
 

   
   RC and enclosures (CSmH); letterbook copy (DNA: RG 59, IC, vol. 1); letterbook copy (DNA: RG 59, IM, vol. 5). RC in a clerk’s hand, except for JM’s complimentary close and signature; docketed by King as received 20 Sept., with his notation: “St. Croix / Florida Papers / Hubbel entered Seaman in B. Navy / Watson Collectors case / Hopper Br. Whalers compt ag. an armed amer. on the coast of S America / Price Letter—respecting adj. Fees in Jamaica.” A note following this list reads: “Voluminous Papers in Hoppers Case left as office files, one set only having been received.” For surviving enclosures, see nn. 3–6.



   
   See Andrew Ellicott to JM, 15 July 1801, n. 1.



   
   For a map marking the boundary line JM proposed, see Burt, United States, Great Britain, and British North America, p. 72.



   
   William G. Hubbel to JM, 18 June 1801.



   
   Gallatin to JM, 12 July 1801 (second letter), and enclosures.



   
   Elihu Hall Ray to Marshall, 8 Feb. 1801 (3 pp.). Ray suggested that the U.S. seek the West Florida records because they would shed light on land titles granted in the Mississippi Territory. Ray claimed to have examined the records and said they were sent to London by the lieutenant governor of Georgia, “who had them deposited in the Plantation Office[,] White Hall, London.”



   
   Price to JM, 15 July 1801.


